DETAILED ACTION
This non-final Office action is in response to the claims filed on September 26, 2022.
Status of claims: claims 1-11 are cancelled; claims 12-20 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group IV pertaining to FIGS. 12-16 in the reply filed on September 26, 2022 is acknowledged.

Claim Objections
Claims 12, 16, 17, and 20 are objected to because of the following informalities: 
Claim 12, line 1 – “shape-changeable, elevatable” should be amended to “shape changeable, elevated” as is the case with the claims 2-19.
Claim 12, line 23 – for consistency, “the second curvilinear side platform” should be amended to “the curvilinear second side platform”
Claim 12, 23 – “the first and second curvilinear side platforms” are objected to for reasons outlined directly above.
Claim 16, line 3 – “platform movable” should be amended to “platform is movable”
Claim 17, line 3 – “platform movable” should be amended to “platform is movable”
Claim 20, line 3 – “attached distal end” should be amended to “attached to a distal end”
Claim 20, line 5 – “as” should be deleted
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

More specifically, “movement drive means” recited in claims 12 and 19 has not been interpreted as a proper 35 USC 112 sixth paragraph recitation because the term “means” is not modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
More specifically, it is unclear how the “C shaped structure” is “attachable to the distal end of an articulable support arm” as recited in the claims and the recitation is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Further, claims dependent on a rejected claim are rejected for at least being dependent upon a rejected claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12, lines 3-4 – “the distal end of an articulable support arm” lacks antecedent basis.
Claim 12, line 10 – “a transport vehicle” is unclear and perhaps should be amended to “the transport vehicle” for clarity.
Claim 20, line 8 – “a transport vehicle” is unclear and perhaps should be amended to “the transport vehicle” for clarity.
Claim 20, line 12 – “the lower side of the first end” lacks antecedent basis.
Claim 20, line 15 – “the lower side of the second end” lacks antecedent basis.
Claim 20, lines 17 and 19 – “a surrounded elevated structure” is unclear and perhaps should be amended to “the surrounded elevated structure” for clarity.
Claim 20, line 17 – “and/or” is unclear. Does the applicant intend to recite “and” or “or” or both?  
Further, claims dependent on a rejected claim are rejected for at least being dependent upon a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 13, and 20 are, as best understood by the examiner, rejected under 35 U.S.C. 103 as being unpatentable over KR 101324979 to Kim et al. (hereinafter “Kim1”) in view of KR 20130143418 to Kim et al. (hereinafter “Kim2”).
Kim1 discloses an articulable, shape changeable elevatable platform assembly comprising a peripherally-extendable generally “C” shaped structure being attachable to the distal end of an articulable support arm of a transport vehicle, (note: “attachable to the distal end of an articulable support arm of a transport vehicle” constitutes an intended use recitation) the platform assembly being arranged to adjustably and annularly surround an elevated structure 20 as a “C” shaped structure by a movement drive means 122, (see FIG. 3) the platform assembly comprising:
a curvilinear bridging member 111 attachable at a midpoint thereof to the articulable support arm of a transport vehicle, the curvilinear bridging member having a first end and a second end, wherein a curvilinear first side platform 110 is controllably and slidably telescopingly arranged with respect to the first end of the curvilinear bridging member; and
wherein the curvilinear bridging member is wider than the curvilinear first side platform to allow a sliding support arrangement of the first curvilinear side platform in a support-rail 112,113 secured storage therebeneath. (see FIG. 3)
Kim1 fails to disclose the platform assembly being arranged to adjustably and annularly surround an elevated structure as an “O” shaped structure and a curvilinear second side platform that is independently controllably and independently slidably telescopingly arranged with respect to the second end of the curvilinear bridging member so as to enable adjustable annularly controlled motion for circular adaption to a surrounded elevated structure by the platform assembly.
Kim2 teaches of a similar device with a first and second side device 120 (see FIG. 3), wherein the second side device is independently controllably and independently slidably telescopingly arranged with respect to a second end of a bridging member 140 so as to enable adjustable controlled motion for adaption to a surrounded elevated structure by a platform assembly. (see FIG. 3)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a curvilinear second side platform and second drive means to Kim1, as taught by Kim 2, in order to speed up the cleaning process of the wind turbine.  Furthermore, by combining the teachings of Kim1 with Kim2, Kim1, as applied above, discloses the platform assembly being arranged to adjustably and annularly surround an elevated structure as an “O” shaped structure and a curvilinear second side platform that is independently controllably and independently slidably telescopingly arranged with respect to the second end of the curvilinear bridging member so as to enable adjustable annularly controlled motion for circular adaption to a surrounded elevated structure by the platform assembly. (claim 12)
Kim1, as applied above, further discloses wherein the curvilinear bridging member has an elongated safety rail 132 on an elongated curvilinear outward side 130 therefore. (See FIG. 3) (claim 13)
Kim1 discloses an articulable, shape-changeable, elevatable platform assembly comprising a generally “C” shaped structure being attachable to a distal end of an articulable support art of a transport vehicle, the platform assembly being arranged to adjustably circumferentially surround, an elevated structure 20, (see FIG. 3) the platform assembly comprising:
an elongated curvilinear bridging member 111 attachable at a midpoint thereof to the articulable support arm of the transport vehicle, the elongated curvilinear bridging member extending through an arc of between 120 and 180 degrees (see FIG. 3), having a first end and a second end, wherein an elongated first curvilinear side platform 110 is controllably and slidably attached to the lower side of the first end of the elongated curvilinear bridging member, 
wherein the curvilinear side platform extends and is slideable displaceable from beneath the curvilinear bridging member, through an arc of between 90 to 120 degrees, the curvilinear side platform being narrower than the curvilinear bridging member to enable the sliding, rail-supported extension from therebeneath. (see Fig. 3)
Kim1 fails to disclose the platform assembly being arranged to adjustably circumferentially surround, in an “O” shaped structure, an elevated structure and
 wherein an elongated second curvilinear side platform is independently controllably and independently slidably attached to the lower side of the second end of the elongated curvilinear bridging member so as to adjustably adapt to size variations of an adjacent and/or parallel sides of a surrounded elevated structure by the platform assembly.
Kim2 teaches of a similar device with a first and second side device 120 (see FIG. 3), wherein the second side device is independently controllably and independently slidably attached to a second end of a bridging member 140 so as to adjustably adapt to size variations of an adjacent and/or parallel sides of a surrounded elevated structure by the platform assembly.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a curvilinear second side platform and second drive means to Kim1, as taught by Kim 2, in order to speed up the cleaning process of the wind turbine. Furthermore, by combining the teachings of Kim1 with Kim2, Kim1, as applied above, discloses the platform assembly being arranged to adjustably and annularly surround an elevated structure as an “O” shaped structure and a curvilinear second side platform that is independently controllably and independently slidably telescopingly attached to the second end of the curvilinear bridging member so as to adjustably adapt to size variations of an adjacent and/or parallel sides of a surrounded elevated structure by the platform assembly. (claim 20)

Claims 14-19 are, as best understood by the examiner, rejected under 35 U.S.C. 103 as being unpatentable over Kim1 in view of Kim2, as applied above, in view of KR 101215065 to Kim et al. (hereinafter “Kim3”).
Kim1, as applied above, discloses wherein the curvilinear first side platform is slidably movable with respect to the first end of the curvilinear bridging member, but fails to disclose the first side platform has an elongated worker installable safety rail arrangeable on an outward side thereof.
Kim3 teaches of a side platform that has an elongated worker installable safety rail 10,60,80 (see FIGS. 3 and 4) arrangeable on an outward side thereof.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a worker installable safety rail on the curvilinear first side platform of Kim1, as taught by Kim3, in order to protect the components on the curvilinear first side platform. (claim 14)
Kim1, as applied above, discloses wherein the curvilinear second side platform is slidably movable with respect to the second end of the curvilinear bridging member, but fails to disclose the second side platform has an elongated worker installable safety rail arrangeable on an outward side thereof.
Kim3 teaches of a side platform that has an elongated worker installable safety rail 10,60,80 (see FIGS. 3 and 4) arrangeable on an outward side thereof.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a worker installable safety rail on the curvilinear second side platform of Kim1, as taught by Kim3, in order to protect the components on the curvilinear first side platform. (claim 15)
Kim1, as applied above, further discloses wherein the curvilinear first side platform is moveable with respect to the first end of the curvilinear bridging member has support rails 113 which engage support rails on the lower side of the curvilinear bridging member. (claim 16)
Kim1, as applied above, further discloses wherein the curvilinear second side platform is moveable with respect to the second end of the curvilinear bridging member has support rails 113 which engage support rails on the lower side of the curvilinear bridging member. (claim 17)
Kim1, as applied above, further discloses the curvilinear bridging member has an outer arcuate periphery 112 of between 120 to 180 degrees, and each curvilinear side platform has an arcuate periphery of between 90 and 120 degrees. (see FIG. 3 of Kim1) (claim 18)
Kim1, as applied above, further discloses wherein the movement drive means comprises a rack and pinion arrangement between the curvilinear bridging member and a curvilinear side platform. (claim 19)


		Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571) 272-5225.  The examiner can normally be reached on M - F 7:30 -4 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Daniel Cahn can be reached on 571-270-5616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 36340